Exhibit 10.1

 


 


 


 


 
 
 


 


 
NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
 
Effective May 5, 2011
As Amended and Restated May 2, 2013
 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

         
  Page  
 
ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
           1
1.1
Establishment
           1
1.2
Purpose of the Plan
           1
1.3
Duration of the Plan
           1
     
ARTICLE II
DEFINITIONS
           1
2.1
Affiliate
           1
2.2
Award
           1
2.3
Award Agreement
           1
2.4
Board
           1
2.5
Change of Control
           1
2.6
Code
           2
2.7
Committee
           2
2.8
Company
           2
2.9
Corporate Change
           2
2.10
Covered Employee
           2
2.11
Director
           2
2.12
Disability
           2
2.13
Dividend Equivalent
           2
2.14
Effective Date
           2
2.15
Employee
           2
2.16
Exchange Act
           2
2.17
Fair Market Value
           2
2.18
Fiscal Year
           3
2.19
Full Value Award
           3
2.20
Holder
           3
2.21
Incumbent Director
           3
2.22
ISO
           3
2.23
Minimum Statutory Tax Withholding Obligation
           3
2.24
NSO
           3
2.25
Option
           3
2.26
Optionee
           3
2.27
Option Price
           3
2.28
Parent Corporation
           3
2.29
Performance-Based Compensation
           3
2.30
Performance Goals
           3
2.31
Performance Stock Award
           3
2.32
Performance Unit Award
           4
2.33
Period of Restriction
           4
2.34
Person
           4
2.35
Plan
           4
2.36
Restricted Stock
           4
2.37
Restricted Stock Award
           4
2.38
RSU
           4
2.39
RSU Award
           4
2.40
Section 409A
           4
2.41
Share
           4
2.42
Stock
           4
2.43
Subsidiary Corporation
           4
2.44
Substantial Risk of Forfeiture
           4
2.45
Ten Percent Stockholder
           4
2.46
Termination of Employment
           4
ARTICLE III
ELIGIBILITY AND PARTICIPATION
           4
3.1
Eligibility
           4
3.2
Participation
           4

 
 
 
 

--------------------------------------------------------------------------------

 
 

      Page
ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
           5
4.1
Authority to Grant Awards
           5
4.2
Dedicated Shares; Award Limitations
           5
4.3
Non-Transferability
           5
4.4
Requirements of Law
           6
4.5
Changes in the Company’s Capital Structure
           6
4.6
Election Under Section 83(b) of the Code
           7
4.7
Forfeiture for Cause
           8
4.8
Forfeiture Events
           8
4.9
Recoupment in Restatement Situations
           8
4.10
Award Agreements
           8
4.11
Amendments of Award Agreements; Repricing Prohibitions
           8
4.12
Rights as Stockholder
           8
4.13
Issuance of Shares of Stock
           8
4.14
Restrictions on Stock Received
           9
4.15
Compliance With Section 409A
           9
4.16
Source of Shares Deliverable Under Awards
           9
4.17
Date of Grant
           9
     
ARTICLE V
OPTIONS
           9
5.1
Authority to Grant Options
           9
5.2
Type of Options Available
           9
5.3
Option Agreement
           9
5.4
Option Price
           9
5.5
Duration of Option
           9
5.6
Amount Exercisable
           9
5.7
Exercise of Option
           10
5.8
Notification of Disqualifying Disposition
           10
5.9
$100,000 Limitation on ISOs
           10
     
ARTICLE VI
RESTRICTED STOCK AWARDS
           10
6.1
Restricted Stock Awards
           10
6.2
Restricted Stock Award Agreement
           10
6.3
Holder’s Rights as Stockholder
           10
     
ARTICLE VII
RESTRICTED STOCK UNIT AWARDS
           11
7.1
Authority to Grant RSU Awards
           11
7.2
RSU Award
           11
7.3
RSU Award Agreement
           11
7.4
No Dividend Equivalents
           11
7.5
Form of Payment Under RSU Award
           11
7.6
Time of Payment Under RSU Award
           11
     
ARTICLE VIII
PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS
           11
8.1
Authority to Grant Performance Stock Awards and Performance Unit Awards
           11
8.2
Performance Goals
           11
8.3
Time of Establishment of Performance Goals
           12
8.4
Written Agreement
           12
8.5
Form of Payment Under Performance Unit Award
           12
8.6
Time of Payment Under Performance Unit Award
           12
8.7
Holder’s Rights as Stockholder With Respect to a Performance Stock Award
           12
8.8
Increases Prohibited
           12
8.9
Stockholder Approval
           12
8.10
No Dividend Equivalents
           12
8.11
Dividends
           12
     
ARTICLE IX
SUBSTITUTION AWARDS
           13

 
 
 
 

--------------------------------------------------------------------------------

 

      Page
ARTICLE X
ADMINISTRATION
           13
10.1
Awards
           13
10.2
Authority of the Committee
           13
10.3
Decisions Binding
           13
10.4
No Liability
           13
     
ARTICLE XI
AMENDMENT OR TERMINATION OF PLAN
           14
11.1
Amendment, Modification, Suspension, and Termination
           14
11.2
Awards Previously Granted
           14
     
ARTICLE XII
ACCELERATION OF VESTING FOR CERTAIN AWARDS UPON A CHANGE OF CONTROL
           14
     
ARTICLE XIII
MISCELLANEOUS
           14
13.1
Unfunded Plan/No Establishment of a Trust Fund
           14
13.2
No Employment Obligation
           14
13.3
Tax Withholding
           14
13.4
Indemnification of the Committee
           15
13.5
Gender and Number
           15
13.6
Severability
           15
13.7
Headings
           15
13.8
Other Compensation Plans
           15
13.9
Retirement and Welfare Plans
           15
13.10
Other Awards
           16
13.11
Successors
           16
13.12
Law Limitations/Governmental Approvals
           16
13.13
Delivery of Title
           16
13.14
Inability to Obtain Authority
           16
13.15
Investment Representations
           16
13.16
Persons Residing Outside of the United States
           16
13.17
No Fractional Shares
           16
13.18
Governing Law
           16

 
 

 
 

--------------------------------------------------------------------------------

 

NEWFIELD EXPLORATION COMPANY
2011 OMNIBUS STOCK PLAN
 
ARTICLE I
 
ESTABLISHMENT, PURPOSE AND DURATION
 
1.1  Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “Newfield Exploration Company 2011 Omnibus Stock Plan”,
as set forth in this document. The Plan permits the grant of Options, Restricted
Stock, RSUs, Performance Stock Awards and Performance Unit Awards. The Plan
shall become effective on the later of (a) the date the Plan is approved by the
Board and (b) the date the Plan is approved by the stockholders of the Company
(the “Effective Date”).
 
1.2 Purpose of the Plan. The Plan is intended to promote the long-term growth
and profitability of the Company by providing certain directors, officers, and
Employees of, the Company and its Affiliates with incentives to maximize
stockholder value and to otherwise contribute to the success of the Company,
thereby aligning the interests of such service providers with the interests of
the Company’s stockholders.
 
1.3 Duration of the Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 11.1. No ISOs may be granted under the Plan on or
after the tenth anniversary of the Effective Date. The applicable provisions of
the Plan will continue in effect with respect to an Award granted under the Plan
for as long as such Award remains outstanding.
 
ARTICLE II
 
DEFINITIONS
 
The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
 
2.1  “Affiliate” means any corporation, partnership, limited liability company
or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the securities having ordinary voting power for the election of
directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
 
2.2 “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, RSUs, Performance Stock Awards and Performance Unit
Awards, in each case subject to the terms and provisions of the Plan.
 
2.3 “Award Agreement” means a written agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
 
2.4 “Board” means the board of directors of the Company.
 
2.5 “Change of Control” means the occurrence of one of the following events:
 
(a) the Company is not the surviving Person in any merger, consolidation or
other reorganization (or survives only as a subsidiary of another Person),
 
(b) the consummation of a merger or consolidation of the Company with another
Person and as a result of such merger or consolidation less than fifty percent
(50%) of the outstanding voting securities of the surviving or resulting
corporation will be issued in respect of the capital stock of the Company,
 
(c) the Company sells, leases or exchanges all or substantially all of its
assets to any other Person,
 
(d) the Company is to be dissolved and liquidated,
 
(e) any Person, including a “group” as contemplated by Section 13(d)(3) of the
Exchange Act, acquires or gains ownership or control (including the power to
vote) of more than fifty percent (50%) of the outstanding shares of the
Company’s voting stock (based upon voting power) or
 
(f) individuals who are Incumbent Directors cease for any reason to constitute a
majority of the Board.
 
 
1

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, for purposes of Article XII, (A) the definition
of “Change of Control” shall not include clause (a) above or any merger,
consolidation, reorganization, sale, lease, exchange, or similar transaction
involving solely the Company and one or more Persons that were wholly owned,
directly or indirectly, by the Company immediately prior to such event and
(B) with respect to Restricted Stock Unit Awards, Performance Stock Unit Awards
and any Award that is intended to comply with (rather than be exempt from) the
requirements of Section 409A), an event listed above in this Section 2.5 shall
not constitute a “Change of Control” unless the event is a “change in control
event” within the meaning of Department of Treasury Regulation
section 1.409A-3(i)(5).
 
2.6 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.
 
2.7 “Committee” means (a) in the case of an Award granted to a Director, the
Board, and (b) in the case of any other Award granted under the Plan, a
committee of at least two persons, who are members of the Compensation Committee
of the Board and are appointed by the Compensation & Management Development
Committee of the Board, or, to the extent it chooses to operate as the
Committee, the Compensation & Management Development Committee of the Board.
Each member of the Committee in respect of his or her participation in any
decision with respect to an Award that is intended to satisfy the requirements
of section 162(m) of the Code must satisfy the requirements of “outside
director” status within the meaning of section 162(m) of the Code; provided,
however, that the failure to satisfy such requirement shall not affect the
validity of the action of any committee otherwise duly authorized and acting in
the matter. For all purposes of the Plan, the Chief Executive Officer of the
Company shall be deemed to be the “Committee” with respect to Awards granted by
him or her pursuant to Section 4.1.
 
2.8 “Company” means Newfield Exploration Company, a Delaware corporation, or any
successor (by reincorporation, merger or otherwise).
 
2.9 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).
 
2.10 “Covered Employee” means an Employee who is a “covered employee,” as
defined in section 162(m) of the Code and the regulations or other guidance
promulgated by the Internal Revenue Service under section 162(m) of the Code, or
any successor statute.
 
2.11 “Director” means a director of the Company who is not an Employee.
 
2.12 “Disability” means as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Section 409A, a physical or mental condition
of the Holder that would entitle him to payment of disability income payments
under the Company’s long-term disability insurance policy or plan for employees
as then in effect; or in the event that the Holder is a Director or is not
covered, for whatever reason, under the Company’s long-term disability insurance
policy or plan for employees or in the event the Company does not maintain such
a long-term disability insurance policy, “Disability” means a permanent and
total disability as defined in section 22(e)(3) of the Code and (b) in the case
of an Award that is not exempt from the application of the requirements of
Section 409A, (i) the Holder is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) the Holder is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company. A determination of Disability may be made by a physician selected
or approved by the Committee and, in this respect, the Holder shall submit to an
examination by such physician upon request by the Committee.
 
2.13 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders.
 
2.14 “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.
 
2.15 “Employee” means a person employed by the Company or any Affiliate as a
common law employee.
 
2.16 “Exchange Act” means the Securities Exchange Act of 1934, or any successor
act, and the rules and regulations thereunder, as such laws, rules and
regulations may be amended from time to time.
 
2.17 “Fair Market Value” of the Stock as of any particular date means,
 
(a) if the Stock is traded on a stock exchange,
 
(1) and if the Stock is traded on that date, the mean of the high and low sales
prices of the Stock on that date; or
 
(2) and if the Stock is not traded on that date, the mean of the high and low
sales prices of the Stock on the last trading date immediately preceding that
date;
 
 
2

--------------------------------------------------------------------------------

 
as reported on the principal securities exchange on which the Stock is traded
(or such other reporting service as is approved by the Compensation & Management
Development Committee of the Board); or
 
(b) if the Stock is traded in the over-the-counter market,
 
(1) and if the Stock is traded on that date, the average between the high bid
and low asked price on that date; or
 
(2) and if the Stock is not traded on that date, the average between the high
bid and low asked price on the last trading date immediately preceding that
date;
 
as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a Share at such date shall be
necessary or advisable, the Committee may provide for another method or means
for determining such fair market value, which method or means shall comply with
the requirements of a reasonable valuation method as described under
Section 409A.
 
2.18 “Fiscal Year” means the Company’s fiscal year.
 
2.19 “Full Value Award” means an Award other than in the form of an ISO or NSO,
and which is settled by the issuance of Shares.
 
2.20 “Holder” means a person who has been granted an Award or any person who is
entitled to receive Shares or cash under an Award.
 
2.21 “Incumbent Director” means:
 
(a) a member of the Board on the Effective Date; or
 
(b) an individual:
 
(1) who becomes a member of the Board after the Effective Date;
 
(2) whose appointment or election by the Board or nomination for election by the
Company’s stockholders is approved or recommended by a vote of at least
two-thirds of the then serving Incumbent Directors (as defined herein); and
 
(3) whose initial assumption of service on the Board is not in connection with
an actual or threatened election contest.
 
2.22 “ISO” means an Option that is intended to be an “incentive stock option”
that satisfies the requirements of section 422 of the Code.
 
2.23 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company or an Affiliate is required to withhold for
federal, state, local and foreign taxes based upon the applicable minimum
statutory withholding rates required by the relevant tax authorities.
 
2.24 “NSO” means an Option that is intended to be a “nonqualified stock option”
that does not satisfy the requirements of section 422 of the Code.
 
2.25 “Option” means an option to purchase Stock granted pursuant to Article V.
 
2.26 “Optionee” means a person who has been granted an Option or any other
person who is entitled to exercise an Option under the Plan.
 
2.27 “Option Price” has the meaning ascribed to that term in Section 5.4.
 
2.28 “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
 
2.29 “Performance-Based Compensation” means compensation under an Award that is
intended by the Committee to satisfy the requirements of section 162(m) of the
Code for deductibility of remuneration paid to Covered Employees.
 
2.30 “Performance Goals” means one or more of the criteria described in
Section 8.2 on which the performance goals applicable to an Award are based.
 
2.31 “Performance Stock Award” means an Award providing for an issuance of Stock
that is designated as a performance stock award granted pursuant to
Article VIII.
 
 
3

--------------------------------------------------------------------------------

 
2.32 “Performance Unit Award” means an Award providing designated as a
performance unit award granted pursuant to Article VIII.
 
2.33 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VI.
 
2.34 “Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.
 
2.35 “Plan” means the Newfield Exploration Company 2011 Omnibus Stock Plan, as
set forth in this document as it may be amended from time to time.
 
2.36 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VI.
 
2.37 “Restricted Stock Award” means an authorization by the Committee to issue
or transfer Restricted Stock to a Holder.
 
2.38 “RSU” means a restricted stock unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VII.
 
2.39 “RSU Award” means an Award granted pursuant to Article VII.
 
2.40 “Section 409A” means section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.
 
2.41 “Share” means a share of Stock.
 
2.42 “Stock” means the common stock of the Company, $0.01 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders).
 
2.43 “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the action or transaction, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing 50 percent or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.
 
2.44 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A.
 
2.45 “Ten Percent Stockholder” means an individual who, at the time the Option
is granted, owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock or series of the Company or of any
Parent Corporation or Subsidiary Corporation. An individual shall be considered
as owning the stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust, shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries.
 
2.46 “Termination of Employment” means, in the case of an Award other than an
ISO, the termination of the Award recipient’s employment relationship with the
Company and all Affiliates. “Termination of Employment” means, in the case of an
ISO, the termination of the Employee’s employment relationship with all of the
Company, any Parent Corporation, any Subsidiary Corporation and any parent or
subsidiary corporation (within the meaning of section 422(a)(2) of the Code) of
any such corporation that issues or assumes an ISO in a transaction to which
section 424(a) of the Code applies.
 
ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
3.1  Eligibility. Except as otherwise specified in this Section 3.1, the persons
who are eligible to receive Awards under the Plan, other than ISOs, are
Employees and Directors. Only those persons who are, on the dates of grant, key
employees of the Company or any Parent Corporation or Subsidiary Corporation are
eligible for grants of ISOs under the Plan.
 
3.2 Participation. Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the eligible persons to whom Awards
shall be granted and shall determine the nature and amount of each Award.

 
4

--------------------------------------------------------------------------------

 

 
ARTICLE IV
 
GENERAL PROVISIONS RELATING TO AWARDS
 
4.1  Authority to Grant Awards. The Committee may grant Awards to those key
Employees and other eligible persons as the Committee shall from time to time
determine, under the terms and conditions of the Plan. Subject only to any
applicable limitations set out in the Plan, the number of Shares or other value
to be covered by any Award to be granted under the Plan shall be as determined
by the Committee in its sole discretion. The Chief Executive Officer of the
Company is authorized to grant Awards (other than awards pursuant to
Article VIII) as inducements to hire prospective Employees who will not be
officers of the Company or any Affiliate and subject to Section 16 of the
Exchange Act but such awards shall not exceed an amount determined by the
Committee. On an annual basis, the Committee also may delegate to the Chief
Executive Officer of the Company the ability to grant Awards (other than Awards
pursuant to Article VIII) to eligible persons who are not officers or Directors
of the Company or any Affiliate and subject to the provisions of Section 16 of
the Exchange Act.
 
4.2 Dedicated Shares; Award Limitations.
 
(a) The aggregate number of Shares with respect to which Awards may be granted
under the Plan is 10,900,000 (the “Plan Share Limit”). The Shares that are
available for issuance under the Plan may be issued pursuant to any form of
Award authorized under the Plan.
 
(b) Shares that are issued under a Full Value Award shall be counted against the
Plan Share Limit as 1.87 Shares for every one Share so issued. Shares that are
issued under any form of Award other than a Full Value Award shall be counted
against the Plan Share Limit as one Share for every one Share so issued.
 
(c) For purposes of this Section 4.2, Shares that are withheld from payment of
an Award to satisfy tax obligations with respect to the Award, will be treated
as Shares that have been issued under the Plan. If Shares are tendered in
payment of an Option Price of an Option, such Shares will not increase the Plan
Share Limit. If Shares are purchased by the Company using the cash proceeds
received by the Company upon the exercise of Options, such Shares will not
increase the Plan Share Limit.
 
(d) To the extent that an Option granted under the Plan is forfeited or expires
unexercised, or is settled in cash in lieu of Shares, the number of Shares that
were subject to such portion of the Option shall again become available for
issuance under the Plan. To the extent that a Full Value Award is forfeited,
lapses, expires, or is settled in cash in lieu of Shares, 1.87 multiplied by the
number of Shares that were subject to such portion of the Full Value Award shall
again become available for issuance under the Plan.
 
(e) The aggregate number of Shares with respect to which ISOs may be granted
under the Plan is 2,500,000.
 
(f) The maximum number of Shares with respect to which Options may be granted to
an Employee during a Fiscal Year is 500,000. The maximum number of Shares with
respect to which Performance Stock Awards may be granted to an Employee during a
Fiscal Year is 250,000. The maximum number of Shares with respect to which
Performance Unit Awards payable in Shares may be granted to an Employee during a
Fiscal Year is 250,000 . The maximum grant date value of cash with respect to
which Performance Unit Awards payable in cash may be granted to an Employee
during a Fiscal Year, determined as of the dates of grants of the Performance
Unit Awards, is the equivalent value of 250,000 Shares. The limitations set
forth in this Section 4.2(f) shall be applied in a manner that is consistent
with the provisions of section 162(m) of the Code and the applicable Department
of Treasury regulations and other Department of Treasury guidance issued with
respect to section 162(m) of the Code.
 
(g) Notwithstanding any provision of the Plan to the contrary, the Committee
shall not award to Employees more than 5% of the number of Shares subject to the
Plan pursuant to Awards with a vesting schedule that provides for full vesting
in less than (i) three years in the case of Awards that are not intended to
constitute “performance-based” compensation for purposes of section 162(m) of
the Code or (ii) one year after the date of grant in the case of Awards that are
intended to constitute “performance-based” compensation under section 162(m) of
the Code; provided, however, that Awards may vest earlier, as the Committee
deems appropriate, upon death, Disability, retirement or an event which
constitutes a Change of Control.
 
(h) Each of the foregoing numerical limits stated in this Section 4.2 shall be
subject to adjustment in accordance with the provisions of Section 4.5.
 
4.3  Non-Transferability. Except as specified in the applicable Award Agreement
or in a domestic relations court order, an Award shall not be transferable by
the Holder (whether for consideration or otherwise) other than by will or under
the laws of descent and distribution, and shall be exercisable, during the
Holder’s lifetime, only by him or her. Any attempted assignment of an Award in
violation of this Section 4.3 shall be null and void. In the discretion of the
Committee, any attempt to transfer an Award other than under the terms of the
Plan and the applicable Award Agreement may terminate the Award. No ISO granted
under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all ISOs granted to an Employee under the Plan shall be
exercisable during his or her lifetime only by the Employee, and after that
time, by the Employee’s heirs or estate.
 
 
5

--------------------------------------------------------------------------------

 
4.4  Requirements of Law. The Company shall not be required to sell or issue any
Shares under any Award if issuing those Shares would constitute or result in a
violation by the Holder or the Company of any provision of any law, statute or
regulation of any governmental authority. Specifically, in connection with any
applicable statute or regulation relating to the registration of securities,
upon exercise of any Option or pursuant to any other Award, the Company shall
not be required to issue any Shares unless the Committee has received evidence
satisfactory to it to the effect that the Holder will not transfer the Shares
except in accordance with applicable law, including receipt of an opinion of
counsel satisfactory to the Company to the effect that any proposed transfer
complies with applicable law. The determination by the Committee on this matter
shall be final, binding and conclusive. The Company may, but shall in no event
be obligated to, register any Shares covered by the Plan pursuant to applicable
securities laws of any country or any political subdivision. In the event the
Shares issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the Shares any
legend that counsel for the Company considers necessary or advisable to comply
with applicable law, or, should the Shares be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the Shares as counsel for the Company considers necessary or
advisable to comply with applicable law. The Company shall not be obligated to
take any other affirmative action in order to cause or enable the exercise of an
Option or any other Award, or the issuance of Shares pursuant thereto, to comply
with any law or regulation of any governmental authority.
 
4.5 Changes in the Company’s Capital Structure.
 
(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted (subject to the
restriction in Sections 4.11 and 11.1 prohibiting repricing without stockholder
approval) in such a manner as to entitle a Holder to receive upon exercise of an
Option or other Award, for the same aggregate cash consideration, the equivalent
total number and class or series of Stock the Holder would have received had the
Holder exercised his or her Option or other Award in full immediately prior to
the event requiring the adjustment, and (2) the number and class or series of
Stock then reserved to be issued under the Plan shall be adjusted by
substituting for the total number and class or series of Stock then reserved
that number and class or series of Stock that would have been received by the
owner of an equal number of outstanding shares of each class or series of Stock
as the result of the event requiring the adjustment.
 
(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (3) the Company is to be dissolved or
(4) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury regulations)
that is not described in clauses (1), (2) or (3) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in Article XII, an Award Agreement or another agreement between the
Holder and the Company (provided that such exceptions shall not apply in the
case of a reincorporation merger or conversion), or as a result of the
Committee’s effectuation of one or more of the alternatives described below,
there shall be no acceleration of the time at which any Award then outstanding
may be exercised, and no later than ten days after the approval by the
stockholders of the Company of such Corporate Change, the Committee, acting in
its sole and absolute discretion without the consent or approval of any Holder,
shall act to effect one or more of the following alternatives, which may vary
among individual Holders and which may vary among Awards held by any individual
Holder (provided that, with respect to a reincorporation merger or conversion in
which Holders of the Company’s ordinary shares will receive the a percentage of
shares of the successor corporation, none of such alternatives shall apply and,
without Committee action, each Award shall automatically convert into a similar
award of the successor corporation exercisable for the same percentage of
ordinary shares of the successor as the Award was exercisable for Shares:
 
(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Corporate Change)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

 
6

--------------------------------------------------------------------------------

 

 
(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per Share equal to the excess, if any, of the per Share price
offered to stockholders of the Company in connection with such Corporate Change
over the exercise prices under such Award for such Shares;
 
(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;
 
(4) provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
Shares then covered by such Award; or
 
(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).
 
In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.
 
(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, conversion,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Section 4.5, any outstanding Award and any Award Agreement evidencing such Award
shall be subject to adjustment by the Committee in its sole and absolute
discretion as to the number and price of Stock or other consideration subject to
such Award. In the event of any such change in the outstanding Stock, the
aggregate number of Shares available under the Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.
 
(e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the Shares
were adjusted under the terms of the agreement of merger or consolidation.
 
(f) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
Shares then subject to outstanding Options or other Awards.
 
4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the Chief Financial Officer of the
Company. Any Holder who makes an election under section 83(b) of the Code with
respect to any Award without the prior written approval of the Chief Financial
Officer of the Company may, in the discretion of the Committee, forfeit any or
all Awards granted to him or her under the Plan.

 
7

--------------------------------------------------------------------------------

 

 
4.7  Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Termination of Employment or severance of affiliation relationship
with the Company and all Affiliates, (a) committed fraud, embezzlement, theft,
felony or an act of dishonesty in the course of his employment by or affiliation
with the Company or an Affiliate which conduct damaged the Company or an
Affiliate, (b) disclosed trade secrets of the Company or an Affiliate or
(c) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Holder is a
party, then as of the date the Committee makes its finding some or all Awards
awarded to the Holder (including vested Awards that have been exercised, vested
Awards that have not been exercised and Awards that have not yet vested), as
determined by the Committee in its sole discretion, and all net proceeds
realized with respect to any such Awards, will be forfeited to the Company on
such terms as determined by the Committee. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate or severance of the individual’s
affiliation with the Company and all Affiliates.
 
4.8 Forfeiture Events. Without limiting the applicability of Section 4.7 or
Section 4.9, the Committee may specify in an Award Agreement that the Holder’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, Termination of Employment for cause, termination of the Holder’s
provision of services to the Company or its Affiliates, violation of material
policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.
 
4.9 Recoupment in Restatement Situations. Without limiting the applicability of
Section 4.7 or Section 4.8, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under applicable securities laws, the current or former
Holder who was a current or former executive officer of the Company shall
forfeit and must repay to the Company any compensation awarded under the Plan to
the extent specified in any of the Company’s recoupment policies established or
amended (now or in the future) in compliance with the rules and standards of the
Securities and Exchange Commission Committee under or in connection with
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
 
4.10 Award Agreements. Each Award shall be embodied in a written Award Agreement
that shall be subject to the terms and conditions of the Plan. The Award
Agreement shall be signed by an executive officer of the Company, other than the
Holder, on behalf of the Company, and may be signed by the Holder to the extent
required by the Committee. The Award Agreement may specify the effect of a
Change of Control on the Award. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.
 
4.11  Amendments of Award Agreements; Repricing Prohibitions. The terms of any
outstanding Award under the Plan may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of a Holder without his or her
written consent. The Committee may not, without stockholder approval, directly
or indirectly lower the exercise price of a previously granted Option.
Accordingly, except in connection with a corporate transaction involving the
Company (including, without limitation, any stock dividend, stock split,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination or exchange of shares) the terms of outstanding Awards may not be
amended to reduce the exercise price of outstanding Options or to cancel Options
in exchange for cash, other Awards or Options with an exercise price that is
less than the exercise price of the original Options without stockholder
approval.
 
4.12  Rights as Stockholder. A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, an RSU, or a Performance Unit, in
each case, payable in Stock, until the date, if any, such Stock is issued by the
Company; and, except as otherwise provided in Section 4.5, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of issuance of such Stock.
 
4.13  Issuance of Shares of Stock. Shares, when issued, may be represented by a
certificate or by book or electronic entry.
 
4.14 Restrictions on Stock Received. The Committee may impose such conditions
and/or restrictions on any Shares issued pursuant to an Award as it may deem
advisable or desirable. These restrictions may include, but shall not be limited
to, a requirement that the Holder hold the Shares for a specified period of
time.

 
8

--------------------------------------------------------------------------------

 

 
4.15  Compliance With Section 409A. Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. The Plan and each Award
Agreement under the Plan that is intended to comply the requirements of
Section 409A shall be construed and interpreted in accordance with such intent.
If the Committee determines that an Award, Award Agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken, cause a Holder
to become subject to additional taxes under Section 409A, then unless the
Committee specifically provides otherwise, such Award, Award Agreement, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan and/or Award Agreement will be deemed modified, or, if
necessary, suspended in order to comply with the requirements of Section 409A to
the extent determined appropriate by the Committee, in each case without the
consent of or notice to the Holder. The exercisability of an Option shall not be
extended to the extent that such extension would subject the Holder to
additional taxes under Section 409A.
 
4.16 Source of Shares Deliverable Under Awards. Any Shares delivered pursuant to
an Award may consist, in whole or in part, of authorized and unissued shares of
Stock or of treasury shares of Stock.
 
4.17 Date of Grant. The date on which an Option is granted shall be the date the
Company completes the corporate action constituting an offer of stock for sale
to a Holder under the terms and conditions of the Option; provided that such
corporate action shall not be considered complete until the date on which the
maximum number of Shares that can be purchased under the Option and the minimum
Option price are fixed or determinable. If the corporate action contemplates an
immediate offer of Stock for sale to a class of individuals, then the date of
the granting of an Option is the time or date of that corporate action, if the
offer is to be made immediately. If the corporate action contemplates a
particular date on which the offer is to be made, then the date of grant is the
contemplated date of the offer.
 
ARTICLE V
 
OPTIONS
 
5.1  Authority to Grant Options. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
 
5.2 Type of Options Available. Options granted under the Plan may be NSOs or
ISOs.
 
5.3 Option Agreement. Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) whether the Option is intended to be an
ISO or an NSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of Shares to which the Option pertains, (e) the exercise restrictions
applicable to the Option and (f) such other provisions as the Committee shall
determine that are not inconsistent with the terms and provisions of the Plan.
Notwithstanding the designation of an Option as an ISO in the applicable Award
Agreement for such Option, to the extent the limitations of Section 5.9 of the
Plan are exceeded with respect to the Option, the portion of the Option in
excess of the limitation shall be treated as a NSO. An Option granted under the
Plan may not be granted with any Dividend Equivalents rights.
 
5.4 Option Price. The price at which Shares may be purchased under an Option
(the “Option Price”) shall not be less than 100 percent (100%) of the Fair
Market Value of the Shares on the date the Option is granted. However, in the
case of a Ten Percent Stockholder, the Option Price for an ISO shall not be less
than 110 percent (110%) of the Fair Market Value of the Shares on the date the
ISO is granted. Subject to the limitations set forth in the preceding sentences
of this Section 5.4, the Committee shall determine the Option Price for each
grant of an Option under the Plan.
 
5.5 Duration of Option. An Option shall not be exercisable after the earlier of
(i) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed ten years) or (ii) the period of time specified in the
applicable Award Agreement that follows the Holder’s Termination of Employment
or severance of affiliation relationship with the Company. Unless the applicable
Award Agreement specifies a shorter term, in the case of an ISO granted to a Ten
Percent Stockholder, the Option shall expire on the fifth anniversary of the
date the Option is granted.
 
5.6 Amount Exercisable. Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.

 
9

--------------------------------------------------------------------------------

 

 
5.7 Exercise of Option.
 
(a)  General Method of Exercise. Subject to the terms and provisions of the Plan
and the applicable Award Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (1) that the Holder wishes to exercise such Option on the
date such notice is so delivered, (2) the number of Shares with respect to which
the Option is to be exercised and (3) the address to which any certificate
representing such Shares should be mailed or delivered. Except in the case of
exercise by a third party broker as provided below, in order for the notice to
be effective the notice must be accompanied by payment of the Option Price by
any combination of the following: (a) cash, certified check, bank draft or
postal or express money order for an amount equal to the Option Price under the
Option, (b) an election to make a cashless exercise through a registered
broker-dealer (if approved in advance by the Committee or an executive officer
of the Company) or (c) any other form of payment which is acceptable to the
Committee.
 
(b) Exercise Through Third-Party Broker. The Committee may permit a Holder to
elect to pay the Option Price and any applicable tax withholding resulting from
such exercise by authorizing a third-party broker to sell all or a portion of
the Shares acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the Option Price and any
applicable tax withholding resulting from such exercise.
 
5.8  Notification of Disqualifying Disposition. If any Optionee shall make any
disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Optionee shall notify the Company of such
disposition within ten (10) days thereof.
 
5.9  $100,000 Limitation on ISOs. To the extent that the aggregate Fair Market
Value of Stock with respect to which ISOs first become exercisable by a Holder
in any calendar year exceeds $100,000, taking into account both Shares subject
to ISOs under the Plan and Stock subject to ISOs under all other plans of the
Company, such Options shall be treated as NSOs. For this purpose, the “Fair
Market Value” of the Stock subject to Options shall be determined as of the
date(s) the Options were awarded. In reducing the number of Options treated as
ISOs to meet the $100,000 limit, the most recently granted Options shall be
reduced first. To the extent a reduction of simultaneously granted Options is
necessary to meet the $100,000 limit, the Committee may, in the manner and to
the extent permitted by law, designate which Shares are to be treated as shares
acquired pursuant to the exercise of an ISO.
 
ARTICLE VI
 
RESTRICTED STOCK AWARDS
 
6.1  Restricted Stock Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may make Awards of Restricted
Stock under the Plan to eligible persons in such number and upon such terms as
the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Restricted Stock, the Committee may issue such instructions to the Company’s
share transfer agent in connection therewith as it deems appropriate. The
Committee may also cause the certificate for Shares issued pursuant to a
Restricted Stock Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.
 
6.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
 
6.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than Shares or rights to acquire Shares shall be paid to the
recipient of the Restricted Stock Award currently. Dividends paid in Shares or
rights to acquire Shares shall be added to and become a part of the Restricted
Stock. During the Period of Restriction, certificates representing the
Restricted Stock shall be registered in the Holder’s name and bear a restrictive
legend to the effect that ownership of such Restricted Stock, and the enjoyment
of all rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and the applicable Award Agreement. Such
certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment as
may be required by the Company, each endorsed in blank, which will permit
transfer to the Company of all or any portion of the Restricted Stock which
shall be forfeited in accordance with the Plan and the applicable Award
Agreement.

 
10

--------------------------------------------------------------------------------

 

 
ARTICLE VII
 
RESTRICTED STOCK UNIT AWARDS
 
7.1  Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons in such amounts and upon such terms as the
Committee shall determine. The amount of, the vesting and the transferability
restrictions applicable to any RSU Award shall be determined by the Committee in
its sole discretion. The Committee shall maintain a bookkeeping ledger account
which reflects the number of RSUs credited under the Plan for the benefit of a
Holder.
 
7.2 RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no Shares are actually transferred to the Holder until a later
date specified in the applicable Award Agreement. Each RSU shall have a value
equal to the Fair Market Value of a Share.
 
7.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award Agreement
that contains any Substantial Risk of Forfeiture, transferability restrictions,
form and time of payment provisions and other provisions not inconsistent with
the Plan as the Committee may specify.
 
7.4 No Dividend Equivalents. An Award Agreement for an RSU Award shall not
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award.
 
7.5 Form of Payment Under RSU Award. Payment under an RSU Award shall be made in
either cash or Shares as specified in the applicable Award Agreement.
 
7.6 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (1) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the Fiscal Year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is permissible under
Section 409A.
 
ARTICLE VIII
 
PERFORMANCE STOCK AWARDS AND
PERFORMANCE UNIT AWARDS
 
8.1  Authority to Grant Performance Stock Awards and Performance Unit
Awards. Subject to the terms and provisions of the Plan, the Committee, at any
time, and from time to time, may grant Performance Stock Awards and Performance
Unit Awards under the Plan to eligible persons in such amounts and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Performance Stock Award and
Performance Unit Award shall be based upon the attainment of such Performance
Goals as the Committee may determine; provided, however, that the performance
period for any Performance Stock Award or Performance Unit Award shall not be
less than one year. If the Compensation & Management Development Committee
imposes vesting or transferability restrictions on a Holder’s rights with
respect to Performance Stock Awards or Performance Unit Awards, the
Compensation & Management Development Committee may issue such instructions to
the Company’s share transfer agent in connection therewith as it deems
appropriate. The Compensation & Management Development Committee may also cause
the certificate for Shares issued pursuant to a Performance Stock Award or
Performance Unit Award to be imprinted with any legend which counsel for the
Company considers advisable with respect to the restrictions or, should the
Shares be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the Shares as counsel for
the Company considers necessary or advisable to comply with applicable law.
 
8.2 Performance Goals. A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Such a Performance Goal may be based on one or more business criteria that
apply to the Holder, one or more business units of the Company, or the Company
as a whole, with reference to one or more of the following: earnings per share,
earnings per share growth, total shareholder return, economic value added, cash
return on capitalization, increased revenue, revenue ratios (per employee or per
customer), net income (before or after taxes), stock price, market share, return
on equity, return on assets, return on capital, return on capital compared to
cost of capital, return on capital employed, return on invested capital, return
on investment, return on sales, operating or profit margins, shareholder value,
net cash flow, operating income, earnings before or after interest, taxes,
depreciation, depletion and amortization, cash flow, cash flow from operations,
cost reductions or cost savings, cost ratios (per employee or per customer),
expense control, sales, proceeds from dispositions, project completion time,
budget goals, net cash flow before financing activities, customer growth, total
capitalization, debt to total capitalization ratio, credit quality or debt
ratings, dividend payout, dividend growth, reserve additions or revisions,
economic value added from reserves, reserve replacement ratios, reserve
replacement costs, finding and development costs, exploration successes,
operational downtime, rig utilization, amount of oil and gas reserves,
production volumes or safety results. Goals may also be based on performance
relative to a peer group of companies. Unless otherwise stated, such a
Performance Goal need not be based upon an increase or positive result under a
particular business criterion and could include, for example, maintaining the
status quo or limiting economic losses (measured, in each case, by reference to
specific business criteria). Performance Goals may be determined by including or
excluding, in the Compensation & Management Development Committee’s discretion,
items that are determined to be extraordinary, unusual in nature, infrequent in
occurrence, related to the disposal or acquisition of a segment of a business,
or related to a change in accounting principal, in each case, based on Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC)
225-20, Income Statement, Extraordinary and Unusual Items, and FASB ASC 830-10,
Foreign Currency Matters, Overall, or other applicable accounting rules, or
consistent with Company accounting policies and practices in effect on the date
the Performance Goal is established. In interpreting Plan provisions applicable
to Performance Goals and Performance Stock Awards or Performance Unit Awards, it
is intended that the Plan will conform with the standards of section 162(m) of
the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the Compensation &
Management Development Committee in establishing such goals and interpreting the
Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals, the Compensation &
Management Development Committee must certify in writing that applicable
Performance Goals and any of the material terms thereof were, in fact,
satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Compensation & Management
Development Committee of the Board.
 
11

--------------------------------------------------------------------------------

 
 
8.3 Time of Establishment of Performance Goals. With respect to a Covered
Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Compensation & Management
Development Committee of the Board prior to the earlier to occur of (a) 90 days
after the commencement of the period of service to which the Performance Goal
relates or (b) the lapse of 25 percent of the period of service, and in any
event while the outcome is substantially uncertain.
 
8.4  Written Agreement. Each Performance Stock Award and Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Compensation & Management Development Committee may specify.
 
8.5 Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash and/or Shares as specified in the Holder’s
Award Agreement.
 
8.6 Time of Payment Under Performance Unit Award. A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under section 409A of the Code.
 
8.7 Holder’s Rights as Stockholder With Respect to a Performance Stock
Award. Subject to the terms and conditions of the Plan and the applicable Award
Agreements, each Holder of a Performance Stock Award shall have all the rights
of a stockholder with respect to the Shares issued to the Holder pursuant to the
Award during any period in which such issued Shares are subject to forfeiture
and restrictions on transfer, including without limitation, the right to vote
such Shares.
 
8.8 Increases Prohibited. None of the Compensation & Management Development
Committee, the Board or the Company may increase the amount of compensation
payable under a Performance Stock Award or Performance Unit Award. If the time
at which a Performance Stock Award or Performance Unit Award will vest or be
paid is accelerated for any reason, the number of Shares subject to, or the
amount payable under, the Performance Stock Award or Performance Unit Award
shall be reduced pursuant to Department of Treasury Regulation
§ 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.
 
8.9 Stockholder Approval. No payments of Stock or cash will be made to a Covered
Employee pursuant to this Article VIII unless the stockholder approval
requirements of Department of Treasury Regulation § 1.162-27(e)(4) are
satisfied.
 
8.10 No Dividend Equivalents. An Award Agreement for a Performance Unit Award
shall not specify that the Holder shall be entitled to the payment of Dividend
Equivalents under the Award.
 
8.11  Dividends. In the case of a Performance Share Award, if the Holder shall
be become entitled to the payment of dividends paid in Shares or rights to
acquire Shares with respect to the Performance Shares, such dividends shall be
added to and become a part of the Performance Share Award. Accordingly, such
dividends will be subject to the satisfaction of the same performance conditions
as apply to the Performance Shares.

 
12

--------------------------------------------------------------------------------

 

 
ARTICLE IX
 
SUBSTITUTION AWARDS
 
Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees and directors of other entities who
are about to become Employees or affiliated with the Company or any of its
Affiliates, or whose employer or corporation with respect to which it provides
services is about to become an Affiliate as the result of a merger or
consolidation of the Company with another corporation, or the acquisition by the
Company of substantially all the assets of another corporation, or the
acquisition by the Company of at least fifty percent (50%) of the issued and
outstanding stock of another corporation as the result of which such other
corporation will become a subsidiary of the Company. The terms and conditions of
the substitute Awards so granted may vary from the terms and conditions set
forth in the Plan to such extent as the Board at the time of grant may deem
appropriate to conform, in whole or in part, to the provisions of the award in
substitution for which they are granted. The repricing prohibitions of
Sections 4.11 and 11.1 shall apply to substitution awards granted pursuant to
this Article IX.
 
ARTICLE X
 
ADMINISTRATION
 
10.1  Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee or in the case of awards issued to Directors, the Plan shall be
administered by the Board. The members of the Committee (that is not itself the
Board) shall serve at the discretion of the Board. The Committee shall have full
and exclusive power and authority to administer the Plan and to take all actions
that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.
 
10.2  Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his own part, including but not limited to the exercise
of any power or discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (a) determine the persons to whom and the time or times at which
Awards will be made; (b) determine the number and exercise price of Shares
covered in each Award subject to the terms and provisions of the Plan
(including, but not limited to, the provisions of Sections 4.11 and 11.1 which
prohibit repricing without stockholder approval); (c) determine the terms,
provisions and conditions of each Award, which need not be identical and need
not match the default terms set forth in the Plan; (d) accelerate the time at
which any outstanding Award will vest; (e) prescribe, amend and rescind rules
and regulations relating to administration of the Plan; and (f) make all other
determinations and take all other actions deemed necessary, appropriate or
advisable for the proper administration of the Plan.
 
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 10.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom may
be an Employee, and the Committee, the Company, and its officers and Board shall
be entitled to rely upon the advice, opinions, or valuations of any such
persons.
 
10.3 Decisions Binding. All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Holders and the estates and beneficiaries of Holders.
 
10.4 No Liability. Under no circumstances shall the Company, the Board or the
Committee incur liability for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan or the Company’s, the Committee’s or the
Board’s roles in connection with the Plan.

 
13

--------------------------------------------------------------------------------

 

 
ARTICLE XI
 
AMENDMENT OR TERMINATION OF PLAN
 
11.1  Amendment, Modification, Suspension, and Termination. Subject to
Section 11.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and the Committee may, at any time and
from time to time, alter, amend, modify, suspend, or terminate any Award
Agreement in whole or in part; provided, however, no amendment of the Plan shall
be made without stockholder approval if stockholder approval is required by
applicable law or stock exchange rules. Further, without the prior approval of
the Company’s stockholders, the Committee shall not directly or indirectly lower
the Option Price of a previously granted Option. Accordingly, except in
connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination or
exchange of shares) the terms of outstanding Awards may not be amended to reduce
the exercise price of outstanding Options or to cancel Options in exchange for
cash, other Awards or Options with an exercise price that is less than the
exercise price of the original Options without stockholder approval.
 
11.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.
 
ARTICLE XII
 
ACCELERATION OF VESTING FOR CERTAIN AWARDS
UPON A CHANGE OF CONTROL
 
Notwithstanding any provision of the Plan to the contrary, except to the extent
expressly provided otherwise in an Award Agreement, in the event of an
occurrence of a Change of Control all then outstanding Options, Restricted Stock
Awards and Performance Stock Awards granted under the Plan shall become fully
vested, and exercisable and all substantial risk of forfeiture restrictions
applicable thereto shall lapse. The effect, if any, of a Change of Control upon
any other Award granted under the Plan shall be determined in accordance with
the terms of the applicable Award Agreement issued by the Committee that are
applicable to the Award.
 
ARTICLE XIII
 
MISCELLANEOUS
 
13.1  Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.
 
13.2 No Employment Obligation. The granting of any Award shall not constitute an
employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder. The right of the Company or any Affiliate to terminate
the employment of, or provision of services by, any person shall not be
diminished or affected by reason of the fact that an Award has been granted to
him, and nothing in the Plan or an Award Agreement shall interfere with or limit
in any way the right of the Company or its Affiliates to terminate any Holder’s
employment or provision of services to the Company at any time or for any reason
not prohibited by law.
 
13.3 Tax Withholding. The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state or local tax law to be withheld with respect to the vesting or exercise of
an Award or lapse of restrictions on an Award. In the alternative, the Company
may require the Holder (or other person validly exercising the Award) to pay
such sums for taxes directly to the Company or any Affiliate in cash or by check
within one day after the date of vesting, exercise or lapse of restrictions. In
the discretion of the Committee, the Company may reduce the number of Shares
issued to the Holder upon such Holder’s exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the Shares held back shall not exceed the Company’s or the
Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may, in
its discretion, satisfy any Minimum Statutory Tax Withholding Obligation arising
upon the vesting of an Award by delivering to the Holder a reduced number of
Shares in the manner specified herein. In the discretion of the Committee, at
the time of vesting of shares under the Award, the Company may (a) calculate the
amount of the Company’s or an Affiliate’s Minimum Statutory Tax Withholding
Obligation on the assumption that all such Shares vested under the Award are
made available for delivery, (b) reduce the number of such Shares made available
for delivery so that the Fair Market Value of the Shares withheld on the vesting
date approximates the Company’s or an Affiliate’s Minimum Statutory Tax
Withholding Obligation and (c) in lieu of the withheld Shares, remit cash to the
United States Treasury and/or other applicable governmental authorities, on
behalf of the Holder, in the amount of the Minimum Statutory Tax Withholding
Obligation. The Company shall withhold only whole Shares to satisfy its Minimum
Statutory Tax Withholding Obligation. Where the Fair Market Value of the
withheld Shares does not equal the amount of the Minimum Statutory Tax
Withholding Obligation, the Company shall withhold Shares with a Fair Market
Value slightly less than the amount of the Minimum Statutory Tax Withholding
Obligation and the Holder must satisfy the remaining minimum withholding
obligation in some other manner permitted under this Section 13.3. The withheld
Shares not made available for delivery by the Company shall be retained as
treasury shares or will be cancelled and the Holder’s right, title and interest
in such Shares shall terminate. The Company shall have no obligation upon
vesting or exercise of any Award or lapse of restrictions on an Award until the
Company or an Affiliate has received payment sufficient to cover the Minimum
Statutory Tax Withholding Obligation with respect to that vesting, exercise or
lapse of restrictions. Neither the Company nor any Affiliate shall be obligated
to advise a Holder of the existence of the tax or the amount which it will be
required to withhold.
 
 
14

--------------------------------------------------------------------------------

 
13.4 Indemnification of the Committee. The Company shall indemnify each present
and future member of the Committee against, and each member of the Committee
shall be entitled without further action on his or her part to indemnity from
the Company for, all expenses (including attorney’s fees, the amount of
judgments and the amount of approved settlements made with a view to the
curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after institution of any action, suit or proceeding, such member shall
have offered the Company, in writing, the opportunity to handle and defend same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise. Notwithstanding any other
provision of this Agreement, to the extent that any payment made pursuant to
this Section 13.4 is not exempt from section 409A of the Code and Department of
Treasury regulations issued thereunder pursuant to the application of Department
of Treasury Regulation Section 1.409A-1(b)(10) or other applicable exemption (a
“409A Payment”) the following provisions of this Section 13.4 shall apply with
respect to such 409A Payment. The Company shall make a 409A Payment due under
this Section 13.4 by the last day of the taxable year of the Committee member
following the taxable year in which the applicable legal fees and expenses were
incurred. The legal fees or expenses that are subject to reimbursement pursuant
to this Section 13.4 shall not be limited as a result of when the fees or
expenses are incurred. The amounts of legal fees or expenses that are eligible
for reimbursement pursuant to this Section 13.4 during a given taxable year of
the Committee member shall not affect the amount of expenses eligible for
reimbursement in any other taxable year. The right to reimbursement pursuant to
this Section 13.4 is not subject to liquidation or exchange for another benefit.
 
13.5 Gender and Number. If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.
 
13.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
13.7  Headings. Headings of Articles and Sections are included for convenience
of reference only and do not constitute part of the Plan and shall not be used
in construing the terms and provisions of the Plan.
 
13.8 Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees or Directors.
 
13.9 Retirement and Welfare Plans. Neither Awards made under the Plan nor Shares
or cash paid pursuant to such Awards, may be included as “compensation” for
purposes of computing the benefits payable to any person under the Company’s or
any Affiliate’s retirement plans (both qualified and non-qualified) or welfare
benefit plans unless such other plan expressly provides that such compensation
shall be taken into account in computing a participant’s benefit.
 
 
15

--------------------------------------------------------------------------------

 
13.10 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
 
13.11  Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase of all or substantially all of the business and/or assets of the
Company, or a merger, consolidation, or other transaction.
 
13.12 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of Shares under the Plan shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
 
13.13  Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.
 
13.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
 
13.15 Investment Representations. The Committee may require any person receiving
Stock pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the Shares for investment and without any present
intention to sell or distribute such Stock.
 
13.16  Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
Employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and modify exercise procedures and
other terms and procedures to the extent such actions may be necessary or
advisable – any subplans and modifications to Plan terms and procedures
established under this Section 13.16 by the Committee shall be attached to the
Plan document as Appendices; and (e) take any action, before or after an Award
is made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Exchange Act, the Code, any securities law or governing
statute or any other applicable law.
 
13.17 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
additional Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.
 
13.18  Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Texas, to
resolve any and all issues that may arise out of or relate to the Plan or any
related Award Agreement.

 
16